JUDGE HARDIN
delivered the opinion op the court:
The right of a creditor of a decedent to sue his heirs or devisees in equity, as was done in this case, is expressly conferred by the 10th section of chapter 40 of the Revised Statutes.
The affidavit affixed to the written evidence of the • plaintiffs’ claim is in substantial conformity to the requirements of section 34 of article 2 of chapter 37 of the Revised Statutes; and as the provision of section 473 of the *406Civil Code, which requires a demand of the debt claimed before an action shall be brought against, a personal representative, is restricted in its application to actions against personal representatives, the failure to make such demand was not an available ground for dismissing this action against the claims of McDonald.
The court properly overruled the motion to dismiss the action, and we perceive no error in the judgment, which is therefore affirmed.